Citation Nr: 1718385	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-02-301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for residuals of a right little finger fracture.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The Veteran had active naval service from February 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a 2015 remand from the Board.

This case was previously before the Board in April 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has normal range of motion of his right little finger with occasional pain or tenderness.

2.  The Veteran's hearing impairment is no worse than Level II in either ear.
  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a right little finger fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227, 5230 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of Right Little Finger Fracture

The Veteran asserts that he should have a higher rating for residuals of his right little finger fracture as his symptoms are worse than the currently assigned rating accounts for.  

At an August 2010 VA examination, the Veteran reported denied experiencing any current symptoms.  He reported that he experienced painful flare-ups of his right little finger approximately eight times per year.  He reported that the flare-ups lasted approximately one week at a time and the pain would be a 4 out of 10 in intensity.  The Veteran reported that the flare-ups were precipitated by cold weather and were relieved with rest.  The Veteran reported that the extent of his functional impairment as a result of his right little finger disability was an occasional difficulty with writing, typing, and using hand tools.  Upon physical examination, the Veteran was noted to be right-handed.  There was no ankylosis and range of motion measurements were within normal limits.  Upon evaluation of the hand as a unit, the Veteran was able to achieve a full grip.  Strength testing was normal and the Veteran had full dexterity.  The examiner noted that the examination was normal.  

At a July 2015 VA examination, the Veteran reported that he was right-handed.  He reported that he experienced some aching and cramping of his right hand with repetitive use.  The Veteran reported that he experienced painful flare-ups at times, which caused increased pain and stiffness with use.  Upon physical examination, range of motion measurements were within normal limits.  There was no gap between the pad of the thumb and the fingers.  There was no gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  There was evidence of pain or localized tenderness on palpation of the joint.  The Veteran experienced pain with use of the hand.  The Veteran was able to perform repetitive testing and there was no additional functional loss following repetition.  The examiner noted that as the examination was not conducted during a flare-up, it could not be determined whether the Veteran experienced additional functional impairment as a result of pain, weakness, fatigability, incoordination, or lack of endurance during such.  Muscle strength testing was normal and there was no evidence of atrophy.  The examiner noted that there was no ankylosis.  X-rays revealed arthritis in the right hand.  However, the examiner found that the arthritis was not related to the Veteran's service-connected right little finger as it occurred in other parts of the hand.  The examiner noted that the Veteran's right little finger disability did not impact his ability to work.  

A review of the record shows that the Veteran receives periodic treatment for various disabilities at the VA Medical Center.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of his right little finger disability that are worse than those described at his VA examinations.  

The Board finds that the Veteran is not entitled to a compensable rating for residuals of a right little finger fracture.  In this regard, the Board notes that the Veteran is already in receipt of the maximum allowable rating for that disability.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).  

Consideration has been given to assigning a rating based on anatomical loss.  However, the Veteran has not had his right little finger amputated and the evidence fails to show that his residual disability is so severe, that the Veteran would be just as well served if the finger were to be amputated.  In fact, as noted above, the Veteran's range of motion is normal in his right little finger.  Therefore, a rating based on anatomical is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2016).
 
Consideration has also been given to assigning a disability rating for involvement of other digits or interference with overall functioning of the hand.  However, the Veteran does not have ankylosis of the right little finger.  Additionally, there is no evidence of record indicating that any other digits on the Veteran's right hand are affected by the residuals of his right little finger fracture.  Further, there is no indication that the disability has any effect on the overall functioning of the Veteran's right hand.  Therefore, a compensable rating for these purposes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, 5227 (2016).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2016).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received any emergency treatment for the residuals of his right little finger fracture.  In fact, the VA examinations of record showed that the range of motion in the right little finger was normal, the right hand grip was of normal strength, and there was no evidence of muscle atrophy.  The Veteran did report flare-ups with cold weather, and aching and cramping when working on his computer or calculator while carrying out his job duties.  However, there is no indication that the Veteran is unable to work as a result of the residuals of his right little finger fracture.  The examiner noted that the injury did not impact the Veteran's ability to perform occupational.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a compensable rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008).

Increased Rating for Bilateral Hearing Loss Disability 

The Veteran asserts that he should have a higher rating for bilateral hearing loss disability as his hearing acuity is worse than the currently assigned rating accounts for.

At an August 2010 VA audiology evaluation, the Veteran reported that he experienced difficulty hearing and he often had to ask people to repeat themselves for understanding.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
15
20
75
34
Left Ear
20
25
60
95
50

Speech recognition ability was measured at 94 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

At an August 2015 VA audiology evaluation, the Veteran reported that he was not able to understand what people were saying in crowded areas or in areas with a lot of background noise.  He also reported that he had to read lips a lot.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
20
40
80
41
Left Ear
25
20
70
90
51

Speech recognition ability was measured at 90 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2010 and August 2015 VA examiner clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination report is in compliance with the requirements of Martinak.

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at his VA examinations.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level II in either ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an increased compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for a residual fracture of the right little finger is denied.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


